Citation Nr: 0814982	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  99-18 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for asbestosis.

2. Entitlement to a rating higher than 10 percent for 
residuals of a right fifth metacarpal fracture with 
tendonitis of the right wrist.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 1996 and in November 
1999 of the Montgomery, Alabama, Department of Veterans' 
Affairs (VA), and Regional Office (RO).

The veteran testified at a personal hearing at the RO in 
February 2000.  In July 2003, he testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
Transcripts of the hearings are in the record.

In a decision, dated in February 2006, the Board, in 
pertinent part, denied the claim of service connection for 
asbestosis and the claim for increase for residuals of a 
right fifth metacarpal fracture with tendonitis of the right 
wrist.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order, entered in February 2008, the Court granted the 
Joint Motion to Remand of the parties, Secretary of VA and 
the veteran, represented by counsel, and vacated in part, the 
Board's decision of May 2007, and remanded the claim of 
service connection for asbestosis and the claim for increase 
for residuals of a right fifth metacarpal fracture with 
tendonitis of the right wrist to the Board for readjudication 
consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion to Remand, the parties stated that the 
with respect to the claim of service connection for 
asbestosis, the VA medical opinion in March 2000 was too 
speculative and thus inadequate and a remand for an adequate 
VA examination was required.  

Additionally, the parties stated that the Board did not 
supply adequate reasons and bases with respect to the 
veteran's claim for a rating higher than 10 percent for 
residuals of a right fifth metacarpal fracture with 
tendonitis of the right wrist, as it failed to consider 
evidence regarding the impact of the disability on the 
veteran's ability to work. 

On VA examination in May 2001, the veteran indicated that he 
had nerve damage associated with the service-connected 
residuals of a right fifth metacarpal fracture with 
tendonitis of the right wrist.

In order to comply with the Joint Motion further evidentiary 
development is necessary under the duty to assist, and the 
case is REMANDED for the following:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). 

2. Schedule the veteran for a VA 
examination by pulmonologist to 
determine whether the veteran has 
asbestosis.  The examination should 
include X-rays.  The pulmonologist is 
asked to identify any radiological 
changes attributable to exposure to 
asbestos.  The claims folder must be 
made available to the examiner.  After 
completion of the VA examination and a 
review of the X-rays, the examiner is 
asked to express an opinion as to the 
following: 

a). Does the veteran have asbestosis?

b). If asbestosis is diagnosed, is it 
at least as likely as not that the 
veteran has asbestosis related to 
service?

In formulating the opinion, the 
pulmonologist is asked to consider the 
follow facts:  

The veteran's DD 214 form shows that he 
served in the Army from 1966 to 1969 
and his military occupational specialty 
was engineer equipment repairman. 

After service, a chest X-ray in April 
1977 was normal.  The veteran has work 
experience of 18 years of maintenance 
work at a paper company, where he was 
occasionally exposed to asbestos, and 
at least 11 years of work exposure to 
chemicals to include fumes from 
cleaning products at a bleach plant and 
construction engineering work in a 
tunnel. 

In March 1994, the veteran was 
evaluated for a chronic, nonproductive 
cough.  A pulmonary function test was 
consistent with restrictive lung 
disease.  A chest X-ray was compatible 
with pulmonary asbestosis.  The 
impression was pulmonary asbestosis. 

On VA examination in March 2000, a 
pulmonary function test revealed mild 
restrictive pulmonary disease.  A chest 
X-ray showed no evidence of sarcoidosis 
or other parenchymal disease. 

Also, in formulating the opinion, the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of one conclusion as 
to find against the same conclusion. 

3. Schedule the veteran for a VA 
orthopedic and neurological 
examinations to determine the level of 
impairment due to the residuals of a 
right fifth metacarpal fracture with 
tendonitis of the right wrist.  The 
claims folder must be made available to 
the examiner for review.

The examiner is asked to determine 
range of motion of dorsiflexion and 
palmar flexion of the right wrist and 
any additional functional loss due to 
pain, fatigability, incoordination, or 
atrophy.  The examiner should also 
evaluate whether the service-connected 
residuals of a right fifth metacarpal 
fracture with tendonitis of the right 
wrist results in limitation of motion 
of other digits of the right hand or 
otherwise interferes with the overall 
function of the right hand.  The 
examination should include 
electromyography (EMG) and a nerve 
conduction study (NCS) to identify the 
symptoms due to the service-connected 
residuals of a right fifth metacarpal 
fracture with tendonitis of the right 
wrist. 

4. After the above development has been 
completed, adjudicate the claims.  On 
the claim for increase consider an 
extra-schedular rating.  If any 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
	
